Citation Nr: 1340477	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  09-30 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran had active service from September 1952 to July 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.  

This matter was previously before the Board in April 2010, June 2012, and May 2013 at which time it was remanded for additional development.  It is now returned to the Board. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.  


REMAND

The Board sincerely regrets further delay in this case, but finds that a remand is necessary as the current record before the Board is incomplete.  

The Veteran's file before the Board is contained in both Virtual VA and the Veterans Benefits Management System (VBMS).  The Veteran's VBMS file contains reference to evidence which is not contained in either his Virtual VA or his VBMS files.  Further there are records in the VBMS file that are mislabeled.  For example there is twice listed a records labeled as being an April 2010 BVA decision that are instead various documents such as service treatment records, and notice letters.  An entry dated August 23, 2013, is labeled as a Supplemental Statement of the Case, but is actually a form entitled RATING DECISION/ADMINISTRATIVE DECISION/FORMAL FINDING.  

There also appear to be a period of time in which there exists evidence that has not been associated with the VBMS file.  Following an April 2010 entry, there is no evidence of record until a May 2013 entry.  A review of the Veteran's Virtual VA file reveals that a Supplemental Statement of the Case was sent to the Veteran in December 2012 which indicates that he was sent a Supplemental Statement of the Case on August 11, 2011, and that a VCAA letter was sent in June 2012.  These documents are not contained in either the VBMS file or the Virtual VA file.

The VBMS file does show that on October 14, 2009, a temporary folder was to be created (see, records contained in the entry labeled as Board decision dated in April 2010).  The missing evidence indicates that a temporary file may exist for the Veteran and, at the very least, that the record before the Board is incomplete.  On remand, the RO/AMC must determine whether there is a temporary folder and if so, its contents or copies thereof must be associated with the paper claims file and/or the Veteran's Virtual or VBMS electronic files.  Additionally, the RO/AMC must ensure that all evidence contained in the Veteran's paper claims file is accurately reflected in the VBMS file, and that the evidence contained is properly identified, listed, and documented.  

Thus, a remand is necessary to ensure that the complete record is made available to the Board prior to adjudication of the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC shall determine whether there is any additional claims file for the Veteran, including a temporary file.  If so, the contents of this file or copies thereof, must be associated with the claims file and/or Virtual VA or VBMS electronic files.

The RO/AMC must ensure that all documents and evidence related to the Veteran's claim, to specifically include that contained in the paper claims file, is accurately reflected in the VBMA file.  This includes any outstanding examination reports, supplemental statements of the case, temporary folders, and all other sources of information in VA's possession related to the appeal.   

2.  The RO/AMC must ensure that the evidence contained in the Veteran's VMBS file is properly and correctly identified and documented.  

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



